EXHIBIT 10(b)(v)

TERMINATION AGREEMENT
AND RELEASE OF ALL CLAIMS

 

In consideration of the severance benefits set forth in Section 2.1 of the
Anadarko Petroleum Corporation Officer Severance Plan, this Termination
Agreement and Release of All Claims ("Agreement"), is made and entered into by
{EMPLOYEE} (hereinafter referred to as "Employee") and Anadarko Petroleum
Corporation (hereinafter referred to as "Anadarko" or the "Company").

By signing this Agreement, the Employee and Company agree as follows:

1.  Purpose.

The purpose of this Agreement is to provide for the orderly termination of the
employment relationship between the parties, and to voluntarily resolve any
actual or potential disputes or claims that the Employee has or might have, as
of the date of the Employee's execution of this Agreement, against the Company
and the Company's owners, parents, subsidiaries, affiliates, directors,
officers, employees, agents, attorneys, representatives, and assigns
(hereinafter collectively referred to as the "Released Parties"). Neither the
fact that this Agreement has been proposed or executed, nor the terms of this
Agreement, are intended to suggest, or should be construed as suggesting, that
the Released Parties have acted unlawfully or violated any federal, state or
local law or regulation, or any other duty, policy or contract.



2.  Resignation/Termination.

Effective {DATE OF TERMINATION}, the Employee's employment shall terminate.
Employee shall continue to perform such duties as determined by the Company and
shall assist in the transition of the Employee's duties until such date.



3.  Termination Benefits

. In consideration for the Employee's execution of, and required performance
under, this Agreement, the Company shall provide the Employee with the following
Termination Benefits, which benefits the Employee would not otherwise have
received, or been entitled to receive (the Compensation & Benefits Committee in
its sole discretion may approve and determine any or all of the following
italicized items):



a)  Payment of Employee's current monthly base salary through his termination
date; and

b)  Payment of earned, but unused vacation in accordance with the Company
policy; and

c)  Severance payment equal to (a minimum of 12 months base salary), less
applicable taxes; and

d)  Continuation of existing medical and dental plan coverage at current active
employee rates for a minimum of six months; and

e)  (Payment of COBRA continuation coverage under the Company's medical and
dental plans for a specified period of time); and

f)  Company shall continue to provide the Employee with tax preparation and
financial planning services, for (a minimum of six months), from a vendor
selected by the Company; and

g)  (Any other noncash benefits or perquisites as applicable to the Employee's
position).

4.  Waiver of Additional Compensation or Benefits

. The Termination Benefits to be paid to the Employee under Section 3 above
constitute the entire amount of compensation and consideration due to the
Employee under this Agreement, and the Employee acknowledges that he or she has
no right to seek, and will not seek, any additional or different compensation or
consideration for executing or performing under this Agreement. Furthermore, in
addition to any other waiver or releases under this Agreement, the Employee
expressly waives all rights, and releases the Released Parties from all
obligations, under: (a) any other severance plan or program offered by or on
behalf of the Company; and (b) the Employee's Key Employee Change of Control
Contract (the "COC Contract"). Employee expressly acknowledges, agrees, and
represents, with the intention that it be relied upon by the Company, that his
or her waiver and release with respect to the COC Contract is meant to be
effective notwithstanding the provisions of Section 1(b) of the COC Contract;
and that Section 1(b) of the COC Contract shall be null and void and of no
further force and effect.



5.  Neutral Employment Reference.

The Company shall provide a neutral employment reference to any potential
employers that consider the employment of the Employee and that seek information
concerning the reasons for the departure of the Employee. The Company will
provide to any such potential employers the identity of the positions held by
the Employee and the dates of the Employee's employment with the Company.



6.  Tax Consequences.

The Company has made no representations to the Employee regarding the tax
consequences of any Termination Benefit received by the Employee under this
Agreement.



7.  Non-Disclosure Obligations.

The Employee shall never, without first obtaining the express written consent of
the Company, or being compelled to do so by a court of competent jurisdiction:
(a) disclose the existence or terms of this Agreement, nor the substance of the
negotiations leading to this Agreement, to any other person or entity; save and
except to his immediate family, personal counsel or attorney, personal
accountants, personal tax preparer, personal and attending doctors and mental
health care professionals, and/or the appropriate taxing authorities (who will
then be deemed governed by the non-disclosure agreement herein); (b) use, or
disclose to any third party, any of the Company's confidential business, or
other proprietary information; (c) make any remarks disparaging the business
reputation of the Company. The Employee expressly acknowledges that his or her
breach of these obligations will likely cause irreparable and substantial harm
to the Company, and, thus, that the obligations may be enforced by injunctive
relief. The Employee further expressly acknowledges that any breach of the
non-disparagement obligation set forth in subsection (c) above will cause
damages that are difficult to quantify, and, thus, that any breach of that
obligation may, and should, be remedied by an award of liquidated damages in the
amount of $60,000.



8.  Employee Representations.

The Employee expressly acknowledges and represents, and intends for the Company
to rely upon his or her representations that he or she:



(1)  Has not filed any complaints, claims or actions against the Company with
any court, agency, or commission regarding the matters encompassed by this
Agreement and that he will not do so at any time in the future, and that if any
court or agency assumes jurisdiction of any complaint, claim or action against
the Company on behalf of Employee, he will direct that court or agency to
withdraw from or dismiss with prejudice the matter.

(2)  Understands that he or she is, by entering into this Agreement, releasing
the Released Parties, including the Company, from any and all claims he or she
may have against them under federal, state, or local law, which have arisen on
or before the date of execution of this Agreement.

(3)  Understands that he or she is, by entering into this Agreement, waiving all
claims that he or she may have against the Released Parties under the federal
Age Discrimination in Employment Act of 1967, as amended, which have arisen on
or before the date of execution of this Agreement.

(4)  Has reviewed all aspects of this Agreement, and has carefully read and
fully understands all of the provisions and effects of this Agreement.

(5)  Has been, and is hereby, advised in writing to consult with an attorney
before signing this Agreement.

(6)  Is knowingly and voluntarily entering into this Agreement, and has relied
solely and completely upon his or her own judgment and, if applicable, the
advice of his attorney in entering into this Agreement.

(7)  Is not relying upon any representations, promises, predictions,
projections, or statements made by or on behalf of any Released Party, other
than those that are specifically stated in this written Agreement.

(8)  Does not waive rights or claims that may arise after the date this
Agreement is signed.

(9)  will receive payment of consideration beyond that which the Employee was
entitled to receive before entering into this Agreement.

9.  Release.

The Employee, on behalf of himself or herself, and his or her heirs, executors,
administrators, successors and assigns, hereby fully and forever releases,
acquits and discharges the Released Parties, jointly and severally, from all
claims, demands, actions, lawsuits, grievances, and obligations of any nature
whatsoever that do or might, or that might be assigned, as of the date that this
Agreement is executed by the Employee. The Employee acknowledges, understands
and represents that this release specifically includes, but is not limited to,
all claims: (a) arising under any federal, state, and local employment laws,
regulations, executive orders, and ordinances, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended; the
Americans With Disabilities Act of 1990; the Employee Retirement Income Security
Act of 1974 ("ERISA"), as amended; the Family and Medical Leave Act; the Texas
Commission on Human Rights Act, as amended; the Texas Labor Code; and any local
human rights law; (b) arising under or concerning any alleged contract or
agreement; (c) for any alleged tort; and (d) under any equitable or other theory
or recovery.



10.  Twenty-One Days to Consider Offer of Termination Benefits.

The Employee shall have, and by signing this Agreement the Employee acknowledges
and represents that he or she has had, the opportunity to take up to twenty-one
(21) days to consider whether to elect to sign this Agreement, and to thereby
waive and release the rights and claims addressed in this Agreement. Although
the Employee may sign this Agreement prior to the end of the 21-day period, the
Employee shall be deemed, by doing so, to have certified and agreed that the
decision to make such election prior to the expiration of the 21-day period of
time is knowing and voluntary and was not induced by the Company through: (a)
fraud, misrepresentation, or a threat to withdraw or alter the offer prior to
the end of the 21-day period; or (b) an offer to provide different terms or
benefits in exchange for signing the release prior to the expiration of the
21-day period.



11.  Seven Day Revocation Period.

The Employee may revoke this Agreement at any time within seven (7) days after
he or she signs it. To revoke the Agreement, the Employee must deliver written
notification of such revocation to the attention of _______________ within seven
(7) days after the date the Employee signs this Agreement. Employee further
understands that if he does not revoke the Agreement within seven (7) days
following its execution (excluding the date of execution), it will become
effective, binding, and enforceable.



12.  Entire Agreement.

This Agreement sets forth the entire agreement of the Employee and fully
supercedes and replaces any and all prior agreements or understandings, written
or oral, between the Company and the Employee pertaining to the subject matter
of this Agreement.



13.  Miscellaneous.

Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be illegal, invalid or unenforceable, all remaining
provisions of this Agreement shall otherwise remain in full force and effect and
be construed as if such illegal, invalid, or unenforceable provision has not
been included herein.



It is further understood and agreed that if a violation of any term of this
Agreement is asserted, the party who asserts such violation will have the right
to seek specific performance of that term and/or any other necessary and proper
relief as permitted by law, including but not limited to, damages from any court
of competent jurisdiction, and the prevailing party shall be entitled to recover
its reasonable costs and attorney's fees.

Nothing in this Agreement will be construed to prevent the Employee from
challenging the validity of this Agreement under the Age Discrimination in
Employment Act or Older Workers' Benefit Protection Act. The Employee further
understands and agrees that if he or someone acting on his behalf files, or
causes to be filed, any such claim, charge, complaint, or action against the
Company and/or other entities, he expressly waives any right to recover any
damages or other relief, whatsoever from the Company and/or other entities
including costs and attorneys' fees.

Notwithstanding anything to the contrary, this Agreement does not replace or
reduce any rights Employee has to vested and accrued benefits under the Anadarko
Employee Savings Plan, Anadarko Retirement Plan, Anadarko Savings Restoration
Plan and/or Anadarko Retirement Restoration Plan.

14.  Choice of Law.

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the state of Texas without regard to principles of conflict of
laws.



 

ANADARKO PETROLEUM CORPORATION

By: _____________________________

 

Dated this ___ day of _________________, 200__

 

 

EMPLOYEE

By: ______________________________

 

Dated this ___ day of _________________, 200__

 

 

_____ Employee's initials